UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6166



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROWLAND BRIT WAMPLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-92-134-R, CA-96-186-R)


Submitted:   October 21, 1997             Decided:   January 9, 1998


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rowland Brit Wampler, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the
district court. United States v. Wampler, Nos. CR-92-134-R; CA-96-
186-R (W.D. Va. Dec. 6, 1996). See Lindh v. Murphy, 117 S. Ct. 2059
(1997). We note that Appellant carried the firearm at issue, as

carry is defined in United States v. Mitchell, 104 F.3d 649, 653

(4th Cir. 1997). We deny Appellant's motion for appointment of

counsel, deny the government's motion to dismiss the appeal, and

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2